Case 2:18-cv-01600-MKB-JO Document 112 Filed 07/09/19 Page 1 of 1 PagelD #: 1209

LAW OFFICE OF KENNETH G. WALSH
100 S. Bedford Road, 3"4 FL.
Mt. Kisco, New York 10549
(929) 241-7307

July 9, 2019
Via ECF

Magistrate Judge James Orenstein
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Stevens Baldo & Lighty, PLLC y. Anthony J. Delluniversita et al.,
2:18-CV-1600-MKB-JO (E.D.N.Y.)

Dear Judge Orenstein:

Per the Court’s Minute Order of this date, Plaintiff wish to depose the following parties in
the above-referenced matter:

Anthony J. Delluniversita;
Gail A. Delluniversita;
Paul A. Delluniversita; and
Anthony P. Delluniversita.

ees

 
